Citation Nr: 0619098	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-32 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel

INTRODUCTION

The veteran served on active duty service from August 1966 to 
November 1968.
This matter comes on appeal from a January 2003 decision by 
the Pittsburgh, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  In October 2004, the veteran 
testified before the undersigned Acting Veterans Law Judge, 
and a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his  part.


REMAND

The veteran claims that the severity of his service-connected 
PTSD warrants a higher disability rating.  

The veteran testified before the undersigned in October 2004 
that his condition worsened since his last VA examination in 
December 2002.  In order to more accurately reflect the 
current level of the veteran's disability, the Board believes 
that an examination is required to comply with 38 C.F.R. 
§ 3.159(c)(4) (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  Prior to the examination, all pertinent, 
outstanding treatment records should be obtained.

Moreover, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  During the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473 (2006).  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.     On remand, the RO 
should send an appropriate letter to the veteran to ensure 
compliance with all notice and assistance requirements set 
forth in the VCAA and its implementing regulations.

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claim for a higher 
initial rating for PTSD, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  The veteran 
should be properly notified of the 
examination and of the consequences of 
his failure to appear.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
PTSD (as opposed to any non-service-
connected psychiatric disability).

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected PTSD 
(as opposed to any non-service-connected 
psychiatric disability), to include 
whether it renders the veteran 
unemployable.

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

The rationale for all opinions expressed 
must also be provided.   

4.  Thereafter, the RO should review the 
record and readjudicate the issue on 
appeal.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


